Appeal of HAWKS NURSERY CO.Hawks v. Nursery Co. v CommissionerDocket No. 1469.United States Board of Tax Appeals1 B.T.A. 1207; 1925 BTA LEXIS 2613; May 23, 1925, decided Submitted May 6, 1925.  *2613 Charles H. Hawks, Jr., for the taxpayer.  W. Frank Gibbs, Esq., for the Commissioner.  Before GRAUPNER and TRAMMELL.  This is an appeal from a deficiency in the amount of $566.67, income and profits taxes for the calendar year 1920.  The sole issue before the Board is the March 1, 1913, value of the land described in the findings.  FINDINGS OF FACT.  1.  Taxpayer was a New York corporation doing business during the year 1920 in the City of Rochester, New York.  2.  In the year 1902 it purchased two acres of land lying without the limits of the City of Rochester, for which it paid the sum of $2,000.  This land was acquired for business purposes of the corporation and various structures were erected upon it subsequent to the date of purchase.  3.  Subsequent to the acquisition of the property by the taxpayer in 1902, and some time prior to 1909, the corporate limits of Rochester were extended to include the property acquired by the taxpayer, and the surrounding property was subdivided into blocks and lots for sale as city lots.  4.  In 1920 the taxpayer sold the real property in question for the sum of $10,423.  In its income-tax return filed March 15, 1921, the*2614  taxpayer reported the March 1, 1913, value of the buildings to be $2,500 and of the land to be $5,600, or a total of $8,100, and, in the payment of its taxes, paid upon a profit of $2,323.  In auditing the return the Commissioner allowed the valuation of $2,500 on the buildings, but disallowed the March 1, 1913, value of $5,600 placed upon the land, on the ground that the evidence as to value which was submitted by the taxpayer was insufficient.  The Commissioner took the cost of $2,000 in the year 1902 as the proper value for the land and asserted that a profit of $5,923 had been realized.  The deficiency results from the difference between the value of the land allowed by the Commissioner and the March 1, 1913, value claimed by the taxpayer.  5.  The fair market value of the land was $5,600 on March 1, 1913.  DECISION.  The deficiency determined by the Commissioner is disallowed.